DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/26/2021. In particular, claim 63 has been amended to recite “said particles having sharp knife blade-like surface characteristics…”
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 74 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 74 recites “said fluid exiting said equipment.” Claim 63, on which claim 74 depends, recites neither an “exiting” limitation nor “equipment.” Thus, there is insufficient antecedent basis for “said fluid exiting said equipment” recited in instant claim 74. Furthermore, fluid exiting equipment is a process limitation. The claims are to a composition comprising a fluid and 0.5 to 8wt% particles (said particles having a given shape, surface characteristics, Mohs hardness, and size of ‘nano to micron’). This does not indicate any processing parameters such as exiting equipment. Therefore, claim 74 is indefinite. 
Amended claim 78 recites “the composition of claim 63 wherein said particles are incorporated into a fire retardant powder, wherein said particles are incorporated into a fire retardant powder, wherein said particles are incorporated into a fluid to increase dispersion of a fire retardant, or wherein said particles are incorporated into dry powders to help disperse a fire retardant.” It is unclear how the fire retardant of claim 78 relates to the composition of claim 63 on which claim 78 depends. Claim 78 recites a fluid having a boundary layer and particles in the boundary layer of the fluid. It is unclear if the fluid of claim 78 is the same fluid recited in claim 63 on which claim 78 or if the “a fluid” of claim 78 is an additional fluid. It is further unclear how the particles are incorporated into dry powders to help disperse a fire retardant when claim 63 on which claim 68 requires a fluid. The claim must clarify if the composition of claim 63 is what is being added to a fire retardant and if so, in what capacity. Regardless, claim 78 is interpreted to be a future intended use of the composition recited in claim 63, as it appears that the composition is being added to a fire retardant in some capacity. The claim could mean that the fluid into which the particles are added is a fire retardant, but again, the claim does not make clear what is being added and in what capacity. The claim could be clarified by stating, for example, “The composition of claim 63, wherein the fluid is a fire retardant.” Alternatively, the claim could recite “The composition of claim 63, further comprising a fire retardant.” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-75, 78, and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osipovich et al. (RU 2114131) and further in view of Palm et al. (US 2003/0127022).  The rejection set forth in paragraphs 16-24 of the Office Action mailed on 8/31/2020 is incorporated herein by reference. As stated in the previous rejection, the expanded perlite of Osipovich is milled, which is a synonym for ground. Ground expanded perlite necessarily has a sharp conchoidal surface and a complex three-dimensional surface area, including sharp knife blade-like characteristics, as specifically articulated in ¶32 of the instant specification. Regarding instant claim 78, Osipovich expressly teaches that flame retardants can be added to the composition of the invention together with the ground and finely dispersed expanded perlite and melted polystyrene. Thus, the ground expanded and finely dispersed perlite particles are “incorporated into” a flame retardant composition, which meets instant claim 78. 

Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
Regarding the Declaration by William Johnson filed on 2/26/2021, the Declaration provides an image of perlite bubbles at paragraph 8 (“second image”) and states that perlite of RU ‘131 refers to ground expanded perlite of the second image.
This is not persuasive.
The second image shows perlite which has not been ground. RU ‘131 expressly and unambiguously states that the expanded perlite is milled, which is a synonym for ground. Grinding of the bubbles in the second image will necessarily form the perlite of the first image. 
Additionally, it is noted that the Declaration states that RU ‘131 teaches “Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition” at pg. 3, col. 1, ln. 9-13.
The translation provided by the examiner does not contain columns. Additionally, pg. 3 contains lines 80-88, and not lines 9-13.  This citation referred to in the Declaration is present at pg. 2, ln. 71-74.
The position taken by the Declaration assumes that the perlite is not ground. This is in direct contradiction to the express teachings on RU ‘131, which states “Milled expanded perlite” at pg. 2, ln. 61 and “ground expanded perlite” at pg. 2, ln. 58. 
The Perlite Institute document discussed in the Declaration of 2/256/2021 shows two pathways from expanded particles to 10 micron sized particles where one is ‘crushed’ and the other is a collection of individual perlite bubbles (the second image). Applicant has not explained how or why the ground/milled perlite of RU ‘131 would have the structure of the second image, instead of the structure of the crushed expanded perlite particles, when the reference expressly states that its perlite is milled or ground. Additionally, even if the ‘Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition’ of RU ‘131 corresponds to the Second Image, the perlite used by RU ‘131 is ground/milled, which will necessarily form the structure of the First Image, which has the structure recited in the instant claims. 
Furthermore, it is noted that the instant specification teaches that expanded perlite cannot withstand extrusion pressures without crushing and that it crushes under pressure. See instant specification paragraph 37. Thus, even if the perlite used in RU ‘131 was not ground/milled (which is not the case, as the RU ‘131 reference explicitly states that its perlite is ground or milled), RU ‘131 teaches the composition is extruded (pg. 2, ln. 54).  Therefore, one of ordinary skill in the art would readily expect that if the perlite of RU ‘131 was not previously ground or milled (which again, is not the case), the perlite bubbles would be expected to be crushed through extrusion to result in a perlite having the claimed structural features. The instant specification states that this is an inherent feature of expanded perlite. 
Applicant further argues that RU ‘131 retains their internal pores. This is not persuasive. RU ‘131 does not suggest or otherwise state that the internal pores are retained. Rather, RU ‘131 teaches “Finely dispersed crystalline perlite particles have an irregular shape and large specific surface due to high quantity of internal pores, which increases the number of gas bubble nucleation centers when forming the polymer composition.” It is not clear from RU ‘131 that this teaching corresponds to the ground/milled perlite used in the examples of RU ‘131. It is unclear how or why the ground/milled perlite of RU ‘131 would not have the shape of the perlite of the instant claims, which, as expressly stated in the instant specification, is the result of processing, i.e. milling, expanded perlite particles, which expressly disclosed in RU ‘131. 
There is nothing linking the image of perlite bubbles, which are expanded perlite, to the milled and/or ground expanded perlite expressly taught in the applied RU ‘131 reference. There is nothing to suggest that the milled/ground perlite of RU ‘131 would not have the structure of the first image, when the expanded perlite is expressly disclosed as milled and/or ground. There is no factually supported objective evidence that the milled and/or ground perlite disclosed in RU ‘131 would somehow retain a bubble structure after milled or ground, as suggested by Applicants. 
For the reasons provided above, Applicant’s arguments filed on 2/26/2021 are not persuasive. The rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766